                         Case 20-10691               Doc 220        Filed 06/18/21          Page 1 of 15


DEBTOR:          ZACHAIR, LTD.                                              CASE NUMBER:                   20-10691

                 OFFICE OF THE UNITED STATES TRUSTEE - DISTRICT OF MARYLAND
                 MONTHLY OPERATING REPORT
                 CHAPTER 11 - BUSINESS DEBTORS
                 Form 2-A
                 COVER SHEET AND QUESTIONNAIRE
                 For Period from:           03/01/21          to            03/31/21
Accounting Method:                          Accrual Basis              X    Cash Basis

                 THIS REPORT IS DUE 20 DAYS AFTER THE END OF THE MONTH
Mark One Box for Each                Debtor must attach each of the following reports/documents unless the U. S. Trustee
Required Document:                   has waived the requirement in writing. File the original with the Clerk of Court.

  Report/Document       Previously
      Attached           Waived             REQUIRED REPORTS / DOCUMENTS

         X                             1.   Cash Receipts and Disursements Statement (Form 2‐B)
         X                             2.   Post-petition Taxes and Aging Schedules (Form 2-C)
         X                             3.   Disbursements Summary for the Month (Form 2-D)
         X                             4.   Income and Disbursement Recap - Case to Date (Form 2-E)

                                     Submit the form or attach one generated by company's accounting system
         X                             5. Balance Sheet (Form 2-F)
         X                             6.   Profit and Loss Statement (Form 2-G)
         X                             7.   Cash Receipts and Cash Disbursements Detail (Form 2-H1 and 2-H2)

         X                             8.   Bank Statements for All Bank Accounts
         X                             9.   Bank Statement Reconciliations for all Bank Accounts

             QUESTIONNAIRE                                                                       Yes                 No
Please answer the questions below:
 1.   Is the business still operating?                                                            X
 2.   Were all employees timely paid this month?                                                  na
 3.   Are all insurance policies and operating licenses current and in effect?                    X
 4.   Did you deposit all receipts into your DIP account this month?                              X
 5.   Have all taxes been timely paid (payroll, sales, etc.)?                                     X
 6.   Are you current on U.S. Trustee quarterly fees payments?                                    X
 7.   Were any assets (other than inventory) sold this month?                                                            X
 8.   Did you open any new bank accounts this month?                                                                     X


I declare under penalty of perjury that the following Monthly Operating Report, and any
statements and attachmentsare true, accurate and correct to the best of my belief.

Executed on:            06/17/21                         Print Name: Dr. Nabil Asterbadi
                                                         Signature:                             /s/ Nabil J. Asterbadi
                                                         Title:             President
                                                                                                                 Rev. 2018-01
                       Case 20-10691          Doc 220       Filed 06/18/21        Page 2 of 15



DEBTOR:         ZACHAIR, LTD.                                    CASE NO:                  20-10691
                                       Form 2-B
      CASH RECEIPTS AND DISBURSEMENTS STATEMENT                               (See Note A)
                         For Period:      03/01/21    to       03/31/21


CASH FLOW SUMMARY                                                                            Current Month

1. Beginning Cash Balance                                                              $         39,127.76 (1)
2. Cash Receipts
      Operations                                                11,080.00
      Sale of Assets
      Loans/advances
      Other
      Total Cash Receipts                                                          $             11,080.00
3. Cash Disbursements
      Operations                                                20,235.86
      Owner / Officer disbursements
      Debt Service/Secured loan payment
      Professional fees/U.S. Trustee fees
      Other
      Total Cash Disbursements                                                     $             20,235.86
4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                                                 (9,155.86)
5. Ending Cash Balance (to Form 2-F)                                                   $         29,971.90 (2)

CASH BALANCE SUMMARY                                                                          Book Balance
                                              Financial Institution                        At End of the Month
   Petty Cash                                                                          $              0.00
   DIP Operating Account           Capital One Bank                                              29,921.90
   DIP Payroll Account             none                                                               0.00
   Other Account                   Sandy Spring Bank - DIP Operating                                 50.00
   TOTAL (must agree with Ending Cash Balance above)                                   $         29,971.90 (2)
(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.

NARRATIVE
Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported
in the financial statements, and any significant changes in the financial condition of the debtor which have
occurred subsequent to the report date.

In March 2021 an additional bank account was opened with Sandy Spring Bank in connection with a new
debtor-in-possession loan facility. Additionally, the Company has received notice that its current property
insurance policy, which expires on April 1, 2021, will not be renewed.
                                                                                                                 PAGE 2
                                                                                                                 Rev. 2018-01
                        Case 20-10691              Doc 220       Filed 06/18/21        Page 3 of 15


DEBTOR:                   ZACHAIR, LTD.                                                         CASE: 20-10691

                                                                Form 2-C
                                     For Period:             03/01/21            to 03/31/21



                                        POST PETITION TAXES PAYABLE SCHEDULE

                                       Beginning                Accrued /              Payments /                 Ending
                                       Balance (1)              Withheld                Deposits                  Balance
Income Tax Withheld:
    Federal                      $                       $                        $                        $                  0.00
    State                                                                                                                     0.00
    Local                                                                                                                     0.00

FICA Tax Withheld                                                                                                             0.00

Employer's FICA Tax                                                                                                           0.00

Unemployment Tax
    Federal                                                                                                                   0.00
    State                                                                                                                     0.00

Sales, Use & Excise Taxes                                                                                                     0.00

Property Taxes                                                                                                                0.00

Other:
                                                                                                                              0.00
                                                                                                                              0.00

TOTALS                           $              0.00 $                  0.00      $              0.00      $                  0.00
(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.


                         ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING*
                                                                                                               Post Petition
                                                                                        Accounts                Accounts
Due                                                                                    Receivable               Payables

Under 30 days                                                                     $               0.00     $                  0.00
30 to 60 days                                                                                     0.00                        0.00
61 to 90 days                                                                                     0.00                        0.00
91 to 120 days                                                                                    0.00                        0.00
Over 120 days                                                                                     0.00                        0.00
Total Post Petition                                                                                0.00

Pre Petition Amounts in Accounts Receivable                                                       0.00

Total Accounts Receivable                                                         $               0.00

Total Post Petition Accounts Payable                                                                       $                  0.00

* Attach the Total Page of the aging reports for accounts receivable and post-petition accounts payable.
                                                                                                                        PAGE 3
                                                                                                                      Rev. 2018-01
                        Case 20-10691           Doc 220       Filed 06/18/21         Page 4 of 15




DEBTOR:           ZACHAIR, LTD.                                                      CASE NO:        20-10691


                                                Form 2-D
                                          DISBURSEMENT SUMMARY
                                                        03/31/21
                                   For the Month Ended: ___________________


Total Disbursements from Operating Account (Note 1)                              $                       20,235.86

Total Disbursements from Payroll Account (Note 2)                                $                              0.00

Total Disbursements from any other Account (Note 3)                              $                              0.00


Grand Total                                                                      $                       20,235.86


NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
operating account. Exclude only transfers to the debtor in possession payroll account or other debtor in possession account
where the disbursements will be listed on this report.

NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll account.
Exclude only transfers to the debtor in possession operating account or other debtor in possession account where the
disbursements will be listed on this report.

NOTE 3 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
accounts of others on the debtor's behalf (for example, disbursements made from a law firm's escrow account as a
result of a sale of property.)




                                                                                                              PAGE 4
                                                                                                           Rev. 2018-01
                        Case 20-10691     Doc 220      Filed 06/18/21      Page 5 of 15



                           INCOME AND DISBURSEMENTS RECAP
Debtor:                    ZACHAIR, LTD.                       Case Number: 20-10691
Date Case was filed:       1/17/2020

          This form is to be used to record Monthly Operating Reports' Income and Disbursements filed to date.
          It serves as a running total of overall income, expenses and net income (or loss) for the case.

          Year:    2020                                        Year:   2021
                  Inc          Exp             Net                  Inc            Exp              Net

             62,000             0           62,000                 11,500          9,934           1,566
Jan

              9,868          39,223         (29,356)               12,055          8,004           4,051
Feb

             40,868          54,397         (13,529)               11,080          20,236         (9,156)
Mar

              9,843           8,817          1,025                                                    0
Apr

              9,173          11,933         (2,760)                                                   0
May

             11,988           9,476          2,511                                                    0
Jun

             12,275           7,566          4,709                                                    0
Jul

              9,820           8,082          1,738                                                    0
Aug

             10,735          13,549         (2,814)                                                   0
Sep

             10,725           6,895          3,830                                                    0
Oct

             11,735           8,695          3,040                                                    0
Nov

             11,967          19,088         (7,121)                                                   0
Dec




            210,995          187,723         23,272                34,635          38,175         (3,540)
TOTAL



                                                                                             Page 5
                          Case 20-10691        Doc 220   Filed 06/18/21    Page 6 of 15



                                                    Zachair, Ltd.
                                                   Balance Sheets
                                                    (Cash Basis)

                                                                    31-Mar-21       31-Dec-20       17-Jan-20
Assets
  Current assets
   Cash and cash equivalents                                              29,972        33,512          33,512
   Other current assets                                                    2,402         2,402           2,402

  Total current assets                                                    32,374        35,914          35,914

  Fixed assets
    Automobiles                                                        150,075         150,075         150,075
    Furniture & equipment                                               37,128          37,128          37,128
    Real property & improvements                                             4               4               4
                                                                       187,207         187,207         187,207

    Less: Accumulated depreciation                                        37,128        37,128          37,128

  Property & equipment (net of depreciation)                           150,079         150,079         150,079


  Intangible assets                                                             -               -               -

Total assets                                                           182,453         185,993         185,993


Liabilities and capital
  Current liabilities
    Accounts payable                                                          -             -               -
    Other current liabilities                                               325           325             325

  Total current liabilities                                                 325           325             325

  Long-term liabilities
    Pre-petition liabilities - secured                               2,520,108       2,520,108       2,520,108
    Pre-petition liabilities - priority                                 76,696          76,696          76,696
    Pre-petition liabilities - non-priority                            439,019         439,019         439,019

    Total pre-petition liabilities                                   3,035,823       3,035,823       3,035,823

  Capital
   Owners' capital - pre-petition                                   (2,850,155)     (2,875,503)     (2,850,155)
   Current-year earnings                                                (3,540)         25,348               -

  Total capital                                                     (2,853,695)     (2,850,155)     (2,850,155)

Total liabilities and capital                                          182,453         185,993         185,993
                        Case 20-10691          Doc 220    Filed 06/18/21     Page 7 of 15



                                                      Zachair, Ltd.
                                                 Statements of Income
                                                     (Cash Basis)
                                                                         3 Months        Year
                                                                          Ending       Ending
                                                         Mar 2021       31-Mar-21     31-Dec-20

Revenues                                                     11,080         34,635       210,163
Cost of revenues                                             13,390         28,294        94,088

    Gross profit                                             (2,310)         6,341       116,075

General and administrative expenses                           6,846          9,232        45,745

    Operating income (loss)                                  (9,156)        (2,891)       70,330

Other income (expense)
  Gain on asset sales                                               -            -             -
  Bankruptcy recoveries                                             -            -             -
  Bankruptcy expenses                                               -         (649)       (2,276)
  Post-petition installments on Secured Debt                        -            -       (42,706)

Total other income (expense)                                        -         (649)      (44,982)

    Net income (loss)                                        (9,156)        (3,540)       25,348
                                  Case 20-10691                      Doc 220              Filed 06/18/21                   Page 8 of 15



Zachair, Ltd.                                                                                                                                               -                    -
Receipts and Disbursements
March 2021
                                                                                                                                 Cash                        Cash
                                                                                                                                                           Operating
                                                                                                                                                 Capital One      Sandy Spring
  Number         Date                   Payee                      Checks and other disbursements description                   Total           DIP Operating    DIP Operating

Beginning balances March 1, 2021                                                                                                39,127.76            39,127.76                   -

Deposits
               3/8/2021   Eric Thorn                                                                                               375.00               375.00
               3/8/2021   Terriell Fry                                                                                             420.00               420.00
               3/8/2021   John Fornshell                                                                                           250.00               250.00
               3/8/2021   Clinton Aero Maint., Inc.                                                                              1,340.00             1,340.00
               3/8/2021   David Roberson                                                                                           475.00               475.00
               3/8/2021   Matthew Monahan                                                                                          600.00               600.00
               3/8/2021   Fetter Aviation                                                                                        7,120.00             7,120.00
               3/8/2021   ATEC Corporation                                                                                         250.00               250.00
              3/27/2021   Mark Buchner                                                                                             250.00               250.00

Total deposits                                                                                                                  11,080.00            11,080.00                   -

Checks and other disbursements
    315    3/10/2021 Zachair Ltd                   Transfer to open Sandy Spring bank account - see below                       -                         -
    316    3/16/2021 Fetter Aviation               February invoice                                                     (5,094.18)               (5,094.18)
    317    3/16/2021 Nabil J. Asterbadi            reimbursement for car maintenance for Mercedes SUV; Euro Motor cars (1,026.49)
                                                                                                                        inv. 1094715; maint. On  (1,026.49)
                                                                                                                                                    2/16/2021
    318    3/16/2021 Grayhound Trash               Inv. 31521-54                                                          (108.30)                   (108.30)
    319    3/16/2021 Green Petroleum               Heating oil/diesel fuel; inv. F133825                                  (475.17)                   (475.17)
    320    3/16/2021 State Farm                    Policy No. 021-4741-B01-09A; premium for Mercedes SUV                  (440.74)                   (440.74)
    321    3/16/2021 Maryland Department of the Environment
                                                   Mining permit renewal; inv. AE021776                                 (1,000.00)               (1,000.00)
    322    3/16/2021 PEPCO                         Various; see separate schedule                                         (553.94)                   (553.94)
    323    3/16/2021 Comcast                       Acct. 8299 42 061 0447248; 3/20-4/19                                   (181.31)                   (181.31)
    324    3/16/2021 Comcast                       Acct. 8299 42 061 0358072; 3/20-4/19                                     (74.56)                    (74.56)
    325    3/16/2021 Verizon                       Acct. 756-347-054-0001-47; 2/26-3/25                                   (213.65)                   (213.65)
    326    3/16/2021 Verizon Wireless                                                                                   (1,759.85)
                                                   Acct. 201851008-00001; 12/8/2020-3/7/2021; includes amount from stopped   check no. 313       (1,759.85)
    327    3/16/2021 WSSC                          Acct. 6840820000; 11/18/2020-3/3/2021                                    (90.09)                    (90.09)
    328    3/16/2021 WSSC                                                                                               (2,838.58)
                                                   Acct. 1798550000;9/18/2020-3/5/2021; excess charge resulting from broken                      (2,838.58)
                                                                                                                             pipe; will seek partial  abatement of charge once repair is completed
    329    3/17/2021 Aviation Insurance Resources Starr Indemnity liability policy annual renewal premium               (5,379.00)               (5,379.00)
    330    3/17/2021 B. McCall Plumbing            deposit for repair of broken pipe                                    (1,000.00)               (1,000.00)

Total checks and other disbursements                                                                                           (20,235.86)          (20,235.86)                  -

Other
     315      3/10/2021 Zachair Ltd                           Transfer to open Sandy Spring bank account                                -                (50.00)              50.00

Total other                                                                                                                             -                (50.00)              50.00

Total transactions                                                                                                               (9,155.86)          (9,205.86)               50.00

Ending balances March 31, 2021                                                                                                  29,971.90            29,921.90                50.00
Case 20-10691   Doc 220   Filed 06/18/21   Page 9 of 15
Case 20-10691   Doc 220   Filed 06/18/21   Page 10 of 15
Case 20-10691   Doc 220   Filed 06/18/21   Page 11 of 15
Case 20-10691   Doc 220   Filed 06/18/21   Page 12 of 15
Case 20-10691   Doc 220   Filed 06/18/21   Page 13 of 15
                      Case 20-10691        Doc 220     Filed 06/18/21      Page 14 of 15


Zachair, Ltd.
Capital One Bank-DIP Operating Account
Account xxxxxxxxxx7693
March 31, 2021

                                                                 Outstanding
    Number         Date                    Payee                  3/31/2021

Balance per bank                                                      34,734.20

Total outstanding deposits                                                  -

Outstanding checks
        120    2/28/2020     Potomac Electric Power Company              410.00
        126    2/28/2020     Potomac Electric Power Company               63.44
        194    5/11/2020     Potomac Electric Power Company               16.39
        195    5/11/2020     Potomac Electric Power Company               29.54
        198    5/11/2020     Potomac Electric Power Company               13.61
        320    3/16/2021     State Farm                                  440.74
        321    3/16/2021     Maryland Department of the Environment    1,000.00
        328    3/16/2021     WSSC                                      2,838.58

Total outstanding checks                                               4,812.30

Adjusted balance per bank                                             29,921.90

Balance per general ledger                                            29,921.90

Difference                                                                  -
                      Case 20-10691   Doc 220   Filed 06/18/21    Page 15 of 15


Zachair, Ltd.
Sandy Spring Bank-DIP Operating Account
March 31, 2021

                                                        Outstanding
    Number         Date               Payee              3/31/2021

Balance per bank                                                 50.00

Total outstanding deposits                                         -

Total outstanding checks                                           -

Adjusted balance per bank                                        50.00

Balance per general ledger                                       50.00

Difference                                                         -
